Citation Nr: 1637765	
Decision Date: 09/27/16    Archive Date: 10/07/16

DOCKET NO.  12-05 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for tinea, claimed as jock itch.

2.  Entitlement to service connection for left hand fungus.

3.  Entitlement to service connection for stomach fungus.

4.  Entitlement to service connection for a bilateral eye disability, to include bilateral flash burns, lacerated corneas, and a right eye injury.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Gallagher, Associate Counsel
INTRODUCTION

The Veteran served on active duty from January 1976 to April 1980.

This appeal is before the Board of Veterans' Appeals (Board) from an April 2011 rating decision of the abovementioned Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran's claim for service connection for an eye disability was filed as a claim to reopen a previous final denial based on new and material evidence.  The RO considered the claim reopened.  The Board concurs with this determination and will not address the new and material evidence aspect of this matter further in this appeal.  

The issue of entitlement to service connection for a bilateral eye disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A current skin disability of the groin or scrotum is not related to service.

2.  The Veteran does not currently suffer from left hand fungus.

3.  The Veteran does not currently suffer from stomach fungus.


CONCLUSIONS OF LAW

1.  The criteria for service connection for tinea, claimed as jock itch, have not been met.  38 U.S.C.A. §§ 1101, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

2.  The criteria for service connection for left hand fungus have not been met.  38 U.S.C.A. §§ 1101, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

3.  The criteria for service connection for stomach fungus have not been met.  38 U.S.C.A. §§ 1101, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist
		
Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice was provided by letters dated September 2010 and January 2011.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records and VA medical records have been obtained, as have relevant private medical records identified by the Veteran.  

The Veteran was provided a VA examination of his skin in February 2013.  The Board finds that this examination and its associated report were adequate.  Along with the other evidence of record, they provided sufficient information to decide the appeal and a sound basis for a decision on the Veteran's claims.  The examination report was based on examination of the Veteran by an examiner with appropriate expertise who thoroughly reviewed the claims file.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).  
	
Therefore, VA has satisfied its duties to notify and assist, additional development efforts would serve no useful purpose, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).
Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may also be granted for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection is also warranted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Such secondary service connection is warranted for any increase in severity of a nonservice-connected disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(b).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Skin/Fungus

The Veteran claims service connection for jock itch, fungus on the left hand, and stomach fungus.

Service treatment records reflect that in June 1978 the Veteran reported itchy areas on the scalp without hair growth and in August 1978 he reported dermatitis on the forehead, neck, and chest with occasional itching.  He was referred to a dermatologist for a possible fungal infection in his scalp but was diagnosed with alopecia areata.  In August 1979, the Veteran was diagnosed with an erythematous rash in the groin and was prescribed a skin cream.  No skin abnormality was noted at his January 1979 or April 1980 separation examinations, and in both of the accompanying reports of medical history the Veteran denied having ever suffered from any skin diseases.

VA treatment records reflect that while being treated for cocaine dependence in December 1989, the Veteran was diagnosed with scrotal lichenification.  When admitted again in October 1990, multiple small abscesses were noted on his scrotal sac.  Throughout this period the Veteran was prescribed creams and ointments to treat the condition.

VA treatment records reflect that at a July 2005 urology consultation, the Veteran reported genital skin lesions he had had for about 10 years which he had treated with ointment with no improvement.  In November 2005 he reported that the lesions had been present since 1981 and medication had not helped his itching.  He was diagnosed with penile and scrotal condyloma, and in March 2006 he underwent surgery to have them removed.  In July 2008 the Veteran was seen by a dermatologist for hidradenitis.  On examination, there was scarring in the Veteran's armpits.  His scrotum showed areas consistent with one to two boils and changes consistent with scrotodynia.  He was diagnosed with questionable hidradenitis and scrotodynia.  In June 2010, the Veteran reported infected fingers, which several weeks prior had started with the fourth finger on his left hand and spread to the third and fifth fingers.  He was diagnosed with fungal paronychia of the left hand fingers.  He returned for treatment of itching in both his scrotum and fingers in August 2010, and his finger diagnosis was changed to onychomycosis.  

In an October 2010 statement, the Veteran's brother reported that the Veteran had complained of skin issues while on leave in 1978-79.

In a February 2011 statement, the Veteran reported that while in service aboard a replenishment oiler during a storm, he fell into a solution called Cellulube marked with a bio-warning.  He was also made to do six months of cleaning toilets, sinks, and showers.  He stated that these incidents caused a chronic skin condition manifested by scarring, pigment loss, and nail loss, which has spread throughout his body, including the cuticles of the fingers of his left hand, and a one-inch diameter area under his testicles that has lost pigmentation.

In his May 2011 notice of disagreement, the Veteran stated that his jock itch, left hand fungus, and stomach fungus are related to his in-service groin rash treated in August 1979 and reflected in his service treatment records.  In a June 2011 statement clarifying his notice of disagreement, the Veteran stated that the August 1979 treatment for a rash was a misdiagnosis.

The Veteran underwent a VA general medical examination in December 2011.  The examiner diagnosed scarring of the scrotum, specifically a hypopigmented scar of the underside of the right scrotum from an old skin infection that has long since healed.  The examiner further diagnosed ringworm, specifically a pruritic patch on the upper shoulder.  No skin disabilities of the left hand were noted.

In a December 2011 statement, the Veteran's sibling wrote that he had used creams for severe groin itching ever since he was discharged from service.

In a February 2012 statement, the Veteran reported that ever since falling waist-deep into Cellulube in 1979, a toxic hydraulic fluid, he had experienced incessant itching and burning on his thighs, scrotum, and groin areas.

The Veteran underwent a service connection VA examination in February 2013.  He reported suffering from jock itch since service.  The examiner diagnosed scrotal condyloma and opined that it was less likely than not that such disability was related to service.  This opinion was based on the rationale that the Veteran's records indicated that he had longstanding condyloma of the scrotum for which he had laser ablation in March 2006.  In service treatment records, in contrast, he was diagnosed with a rash in the groin area.  Service treatment records did not indicate condyloma and VA treatment records did not indicate a rash.  The examiner further noted that the Veteran had reported to his VA urologist that his condition had existed for about 10 years.  The examiner explained that the two conditions could not be related, as his current disability, condyloma, is a sexually acquired skin condition caused by the HPV virus.  The erythematous skin rash mentioned in service treatment records is not currently present and is not consistent with HPV infection.

The Board finds that the evidence weighs against a finding that the Veteran's jock itch is related to service.  The February 2013 examiner's opinion is highly probative.  The examiner explained that the Veteran's current disability was caused by HPV infection (a sexually transmitted virus) and that all symptoms exhibited in service were not indicative of such an infection.  The Board recognizes that there is some evidence of a rash in the groin after service, but there is no evidence of any current such symptoms.  Similarly, there is no medical evidence to support the Veteran's statements that his current skin disabilities were caused by exposure to toxins or cleaning restrooms in service.  The Board finds the VA examiner's opinion that his condition was caused by HPV infection more probative because of the examiner's medical expertise.  For these reasons, the Board finds that the evidence weighs against a finding that the Veteran's jock itch is related to service, and service connection is therefore denied.

As to the Veteran's claimed left hand fungus and stomach fungus, the Board does not find sufficient evidence to establish a current disability.  The only evidence of fungus of the left hand comes from treatment reports dated several months before the Veteran filed his claim.  The fact that there are no records of treatment before June 2010 or after August 2010 suggests that this was an acute condition which resolved.  Moreover, after the Veteran claimed the disability in January 2011, the Veteran's skin was examined in December 2011 and in February 2013.  Neither examination report reflects any diagnosis of any skin condition of the left hand.  As to stomach fungus, there is no evidence of any such condition in the record.  Indeed, the Veteran's statements about this issue are so sparse that it is not entirely clear whether he is claiming a condition on his abdominal skin or a stomach disability manifesting a systemic fungal infection.  In either case, there is no evidence to establish a current disability of stomach fungus.  Where the evidence does not support a finding of current disability upon which to predicate a grant of service connection, there can be no valid claim for that benefit.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  As such, the Board finds that the evidence weighs against a finding of a current disability of left hand fungus or stomach fungus, and service connection for both must therefore be denied.


ORDER

Service connection for tinea, claimed as jock itch, is denied.

Service connection for left hand fungus is denied.

Service connection for stomach fungus is denied.


REMAND

The Veteran claims service connection for an eye disability.

Service treatment records do not reflect any symptoms of or treatment for an eye disability.  No eye abnormality was noted at his January 1979 and April 1980 separation examinations.  The Veteran denied having ever suffered any eye trouble in the report of medical history accompanying his January 1979 examination, but in the report accompanying the April 1980 examination he reported suffering a scratched cornea that did not bother him at the time.

In his December 1989 original claim for service connection, the Veteran reported lacerated corneas in service.

VA treatment records reflect that in October 1990 when being admitted to a substance abuse treatment program the Veteran reported a hazing sensation over his eyes.

In a June 1993 statement, the Veteran stated that his service treatment records omitted two instances of treatment.  In the first, he suffered a flash burn to both eyes.  In the second, hot welding slag entered his right eye and he was diagnosed with a scratched cornea.  He was told it would heal, but in subsequent years he developed blurred vision, possibly causing cataracts and glaucoma.  Specifically, he stated that he experiences blurred vision and spots which follow his field of vision constantly.  In an April 1998 statement, the Veteran specified that the welding incident occurred in February 1979.

VA treatment records include an August 2005 eye consultation at which the Veteran reported his history of a welding burn in the right eye.  He reported a flash in his right eye.  He was diagnosed with bilateral refractive error and posterior vitreous detachment of the right eye.  At a September 2009 eye screening, the Veteran reported seeing black spots and white spots which move with the movement of his eye.  He also reported decreased night vision, as well as blurred vision, as though he was seeing through Vaseline in the right eye.  He alleged that these symptoms were attributable to his in-service injury.  On examination, his ophthalmologist found no corneal findings related to the Veteran's history of injury in service and no cause other than refractive error for his complaints of blurred vision or spots.   

In a June 2010 statement, the Veteran stated his belief that VA had intentionally omitted the service treatment records of treatment for his in-service eye injuries.  In his July 2010 claim to reopen for service connection for eye injuries, the Veteran stated that after his cornea was scratched in service he was sent home for 14 days with bandages on his eyes.  The Veteran submitted an October 2010 statement from his brother reporting that he had seen the Veteran when he was home with bandages on his eyes from the welding accident.  An additional October 2010 statement by a fellow soldier reported that he had seen the Veteran with bandages over his eyes after he had a piece of metal removed from his right eye.

The Veteran underwent a VA general medical examination in December 2011.  The report reflects that no eye disability was noted by the examiner, though no ophthalmological examination appears to have been conducted.

The Veteran failed to report for a VA optometry examination in September 2010 as part of a claim for traumatic brain injury (TBI).  An addendum to a VA examination of the Veteran's right wrist, however, states that he was unable to attend the examination for personal reasons involving childcare.  The addendum further states that he requested it to be rescheduled in January 2011.  There is no indication that the examination was ever rescheduled or the request ever answered.

The Board finds that remand is necessary to provide the Veteran with an examination.  Once VA undertakes the effort to provide an examination when developing a service connection claim, an adequate examination must be provided.  Barr v. Shinseki, 21 Vet. App. 303, 311 (2007).  The Board finds the Veteran's request to reschedule constituted good cause and thus remands his claim for a rescheduled examination.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any VA treatment records dated from 2013 to the present from the Richmond VAMC.

2.  Schedule the Veteran for a VA ophthalmological examination.  The claims file must be reviewed by the examiner.  

Following a review of the claims file and any clinical examination results, the examiner should diagnose any eye disabilities suffered by the Veteran.  For each disability diagnosed, the examiner should offer an opinion as to whether it is at least as likely as not (i.e. 50 percent probability or more) that such disability is related to service.   In doing so, the examiner should consider the Veteran's descriptions of his alleged in-service eye injuries.

All opinions are to be accompanied by a rationale consistent with the evidence of record.  If the examiner cannot provide an opinion without resorting to speculation, he or she shall provide complete explanations stating why this is so.  In so doing, the examiner shall explain whether any inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

3.  After completing the above, and any other development deemed necessary, readjudicate the appeal.  If the benefit sought remains denied, provide an additional supplemental statement of the case to the Veteran and his representative, and return the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHELLE KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


